       Case 1:17-cr-00112-SHR Document 190 Filed 07/02/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                :    Crim. No. 1:17-CR-112-3
                                        :
                                        :
                  v.                    :
                                        :
TERRELL WATERS                          :   Judge Sylvia H. Rambo


                                  ORDER
      Before the court is the Motion Under 28 U.S.C. § 2255 To Vacate, Set Aside,

Or Correct Sentence by a Person in Federal Custody (Doc. 165) filed by Defendant

Terrell Waters. For the reasons outlined in the accompanying memorandum, the

motion is hereby DENIED.

                                                     /s/ Sylvia H. Rambo
                                                     SYLVIA H. RAMBO
                                                     United States District Judge
Dated: July 2, 2020
